Citation Nr: 0325291	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  96-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disorder.  

2.  Entitlement to service connection for allergies and 
chemical sensitivity.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for residuals of 
cephalomeningitis.  

5.  Entitlement to service connection for chronic fatigue 
syndrome.  

6.  Entitlement to service connection for Meniere's syndrome, 
labyrinthitis, otitis media, and otitis externa.  

7.  Entitlement to service connection for a disability 
manifested by baldness.  

8.  Entitlement to service connection for sinusitis.  

9.  Entitlement to service connection for allergic rhinitis.  

10.  Entitlement to service connection for asthma.  

11.  Entitlement to service connection for weak lungs.  

12.  Entitlement to service connection for pneumonia.  

13.  Entitlement to an increased evaluation for hypertension, 
currently assigned a 10 percent evaluation.  

14.  Entitlement to a compensable evaluation for 
postoperative residuals of a benign fibroma or the right 
index finger.  

15.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metatarsal.  

16.  Entitlement to an effective date earlier than June 14, 
1996, for the award of service connection for bilateral 
hearing loss.  

17.  Entitlement to an effective date earlier than October 7, 
1996, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1969 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In April 2003, the Board remanded the case and discussed the 
procedural development of the appeal.  The Board's remand 
directives ordered a Travel Board hearing in connection with 
the appeal, per the appellant's request.  By a July 2003 
letter, the RO scheduled the appellant for a hearing on 
August 4, 2003.  Later that month, the appellant informed VA 
that he would not attend the hearing, effectively withdrawing 
his request for a hearing.  

The following claims will be remanded, as addressed below: 
the reopened claim of entitlement to service connection for a 
bilateral knee disorder, and entitlement to service 
connection for allergies and chemical sensitivity, sleep 
apnea, chronic fatigue syndrome, sinusitis, allergic 
rhinitis, asthma, weak lungs, and pneumonia; and entitlement 
to increased evaluations for hypertension, postoperative 
residuals of a benign fibroma or the right index finger, and 
residuals of a fracture of the right fifth metatarsal.  


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
disorder on the merits in a November 1989 rating decision.  
The appellant was notified of this decision on November 16, 
1989, and did not appeal.  

2.  The evidence received since November 1989 concerning the 
bilateral-knee-disorder claim is new and material.  

3.  The record does not include medical evidence of current 
residuals of pre-service cephalomeningitis.  

4.  The record does not include medical evidence of current 
residuals of Meniere's syndrome, labyrinthitis, otitis media, 
and otitis externa.  

5.  The record does not include medical evidence of a current 
disabling condition manifested by baldness.  

6.  VA received the appellant's claim seeking service 
connection for bilateral hearing loss on June 14, 1996.  

7.  VA received the appellant's claim seeking service 
connection for tinnitus on June 14, 1996.  



CONCLUSIONS OF LAW

1.  The November 1989 RO rating decision that denied service 
connection for a bilateral knee disorder is final.  
38 U.S.C.A. §§ 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002).  

2.  New and material evidence has been received, and the 
claim for service connection for a bilateral knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Residuals of Cephalomeningitis were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2002).  

4.  Meniere's syndrome, labyrinthitis, otitis media, and 
otitis externa were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

5.  A disability manifested by baldness was not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

6.  The criteria for an effective date earlier than June 14, 
1996, for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.309(e), 3.400 
(2002).  

7.  The criteria for an effective date of June 14, 1996, for 
the grant of service connection for tinnitus are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.309(e), 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claims here include requests to reopen a previously 
denied claim and claims of service connection.  There is no 
issue as to whether these claims are substantially complete.  
38 U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service-connected compensation in July 1989.  Accordingly, 
when he later submitted statements seeking to reopen the 
previously denied service-connection claim or to establish 
service connection for other disabilities, these informal 
claims did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2002).  There is thus 
no issue as to providing the appropriate form or instructions 
for completing it.  Other claims involve requests for 
increased evaluations and earlier effective dates.  There are 
no particular application forms required for these types of 
claims.  Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In the March 1996 and August 
1998 statements of the case and in subsequent supplemental 
statements of the case in May 1998, March 2000, and April 
2002, the RO listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  In these documents and in letters 
dated in June 1998, August 1998, December 1998, April 2002, 
and July 2002, the RO informed the appellant of the evidence 
it had in the claims file, the evidence needed to 
substantiate the claim, the action it would take to assist 
him, and the information or evidence he could submit to 
substantiate the claims.  These documents also informed him 
of the VCAA and of VA's regulations implementing the VCAA.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant has provided copies of 
various service, VA, and private treatment records he found 
to be relevant to his claims.  VA has also assisted him in 
contacting numerous physicians and medical facilities and 
asking for pertinent records.  These records have been 
obtained, and, with respect to the issues decided in his 
decision, the Board concludes that VA has undertaken all 
necessary and reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
October 1996 that adequately addressed the issues decided by 
this decision.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analyses

A.  Application to Reopen Bilateral Knee Claim

By a November 1989 rating decision, the RO denied the 
appellant's claim of service connection for a bilateral knee 
disorder.  It notified him of that decision by a November 16, 
1989, letter.  He did not file a notice of disagreement with 
that determination within a year of notice of the rating 
decision.  The rating decision therefore became final.  38 
C.F.R. § 3.160(d) (2002).  See 38 C.F.R. § 20.200 (2002) (an 
appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (claimant must file a notice of 
disagreement with a rating decision within one year of notice 
of the decision in order to initiate an appeal).  

Final decisions of the RO, such as the November 1989 rating 
decision, may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the May 1980 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since May 1980 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

In the November 1989 rating decision, the RO found that there 
was no evidence of a current bilateral knee disorder.  The 
evidence received since November 1989 includes VA clinical 
records, and specifically a VA x-ray report in September 2002 
showing mild osteoarthritis of the knees.  This evidence is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  It is new in that it was not 
previously of record.  It is also material, for it bears 
directly and substantially on the merits of the essential 
element that was a basis for the prior denial, namely the 
lack of a current disorder.  

Accordingly, the Board finds that the evidence received 
subsequent to November 1989 is new and material and served to 
reopen the claim for service connection for  bilateral knee 
disorder.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

The merits of the reopened claim will be addressed after 
further evidence is developed, as discussed in the Remand 
section of this decision.  

B.  Service Connection for Cephalomeningitis; Meniere's
Syndrome, Labyrinthitis, Otitis Media, and Otitis Externa; 
and Baldness

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  A pre-
existing injury or disease will be considered to have been 
aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2002).  

The appellant asserts that he has cephalomeningitis, 
Meniere's syndrome, labyrinthitis, otitis media, otitis 
externa, and baldness that are related to his military 
service.  

Service entrance examination in April 1969 showed no 
complaints concerning the ears.  It was noted that the 
appellant reported having spinal meningitis as a teenager 
prior to service, which required on week in a hospital and 
resolved without residuals.  There was no reference to 
baldness.  Service examinations in August 1972 and August 
1983 revealed no abnormality of the ears or the neurologic 
system.  Baldness was also not reported.  Comments by an 
examiner on a medical history report in 1983 noted 
intermittent fluid in his ears causing loss of equilibrium 
and hearing until the fluid drained.  Also noted was the 
history of spinal meningitis prior to service that had 
resolved.  Service treatment records in February 1986 noted 
resolving otitis media and otitis externa.  In June 1986, 
symptomatology associated with the right ear revealed, in the 
phrasing of the examiner, "probably acute to chronic otitis 
media.  In August and September 1986, the appellant was 
treated for a respiratory infection, with a notation that 
there was inflammation around the right ear tympanic 
membrane.  Service retirement examination in March 1989 
showed comments by the examiner that the appellant had 
baldness on the top back of his head from wearing a helmet.  
Otherwise, examination of the ears and neurologic system was 
normal.  

Evidence concerning the period after the appellant's 
separation from service includes a September 1989 VA 
examination that did not discuss baldness, cephalomeningitis, 
or any disorder affecting the ears.  The auditory canals and 
tympanic membranes were intact and there was no perforation 
or discharge.  Psychiatric and neurologic evaluations did not 
discuss any residuals of the pre-service spinal meningitis.  
In September 1994, the appellant submitted copies of private 
hospital records dated in January and February 1964, when he 
was 14 years old, discussing treatment for mumps and 
cephalomeningitis.  Private treatment records in May 1995 
revealed old bilateral scarring of the ears.  A private 
medical opinion in February 1996 indicated that the appellant 
complained of infections in both ears, the symptoms of which 
began during service.  The physician discussed a history of 
respiratory disorders and rendered assessments of those 
disorders.  No assessment was rendered as to a ear disorder.  
Private clinical records in June 1996 showed tympanic 
membranes that were "quite scarred" and "not acute".  
VA examinations in October 1996 indicated that the appellant 
had drainage, earaches, and feelings of fullness associated 
with his ears that was associated with sinusitis.  
Examination revealed ear canals and auricles within normal 
limits and tympanograms were type A bilaterally.  The only 
diagnosis was hearing loss.  VA clinical records in the 1990s 
and through April 2002 include notations in May 1998 of 
normal tympanic membranes, in October 1999 of ear pain during 
bouts of sinusitis, and in February 2001 of a clear left 
tympanic membrane and an opaque and perhaps slightly injected 
right tympanic membrane.  

As noted above, service connection is predicated on medical 
evidence showing a current claimed disorder.  From this 
evidence, the Board must conclude that there is no current 
medical evidence of baldness, residuals of cephalomeningitis, 
or ear disease to satisfy this initial element of a service-
connection claim.  Although the service medical records show 
one notation of baldness, which is reported related to the 
use of a helmet, there are no complaints or treatment for 
baldness in the years following service.  Therefore, even if 
baldness in this case were a disabling condition for which 
service connection could be established, there is no 
indication of medically diagnosed disability resulting from 
this condition in the years since service.  Similarly, 
although there is evidence discussing the history of spinal 
meningitis prior to the appellant' service, when his was a 
teenager, there is no indication in the three volumes of 
medical evidence subsequent to his service to suggest that he 
has any current residuals related to that disease.  Thus, the 
lack of current medical evidence of these disorders precludes 
service connection.  

As for the claim of service connection for an ear disease, 
there is no mention in the service or post-service medical 
record of Meniere's syndrome or labyrinthitis, and thus 
service connection cannot be established for these disorders.  
Otitis media and externa were noted in the service medical 
records, though post-service medical evidence listed very few 
references to the condition of the tympanic membranes and 
auditory canals and did diagnosis otitis media or otitis 
externa.  When the records did indicate these symptoms, 
examiners discussed those symptoms in connection with 
sinusitis, not an ear disease.  For example, a private 
medical opinion in February 1996 indicated that the appellant 
complained of infections in both ears related to the history 
of respiratory disorders; no assessment was rendered as to a 
ear disorder.  VA examinations in October 1996 indicated that 
the appellant had drainage, earaches, and feelings of 
fullness associated with his ears that was associated with 
sinusitis.  VA clinical records in the 1990s and through 
April 2002 include notations in May 1998 of normal tympanic 
membranes, in October 1999 of ear pain during bouts of 
sinusitis, and in February 2001 of a clear left tympanic 
membrane and an opaque and perhaps slightly injected right 
tympanic membrane.  The lack of a current diagnosis of otitis 
media or otitis externa precludes service connection for 
these claims.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for cephalomeningitis, Meniere's syndrome, 
labyrinthitis, otitis media, and otitis externa, and 
baldness.  

C.  Earlier Effective Date Claims

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2002).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date 
of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 3.400 
(2002).  The effective date of a grant of disability 
compensation, such as based on a grant of service connect 
ion, is the day following separation from active service or 
the date entitlement arose if claim is received within one 
year after separation from service; otherwise, the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2002).  

The appellant identified service connection for bilateral 
hearing loss and tinnitus as benefits he was seeking in a 
statement received at the RO on June 14, 1996.  A review of 
the claims file produced no other statement by the appellant 
before June 14, 1996, in which he claimed service connection 
for these disabilities.  He had previously (in July 1989) 
filed a formal claim for service connection for other 
disabilities he claimed related to service.  See 38 C.F.R. 
§ 3.151(a) (2002) (a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be 
paid).  An informal claim identifying the benefit sought may 
be sufficient if a formal claim has already been filed.  38 
C.F.R. § 3.155 (2002).  The RO assigned June 14, 1996, as the 
effective date of service connection for bilateral hearing 
loss, but assigned the later date of October 7, 1996, for the 
grant of service connection for tinnitus.  

The appellant argues that the both effective dates should be 
earlier.  As for the bilateral hearing loss, his allegations 
must fail.  That date, the date of receipt of a claim of 
service connection for hearing loss, is the earliest date at 
which service connection could be established.  He separated 
from service in 1989 and did not file a claim for service 
connection for hearing loss until June 14, 1996, well over 
one year after separation.  Although hearing loss was present 
prior to that date, the effective date is controlled by the 
date of receipt of the claim for benefits.  The RO's 
conclusion comports with the requirements of 38 C.F.R. 
§ 3.400(b)(2)(i) (2002).  

As for the tinnitus claim, that effective date was based on a 
VA examination on October 7, 1996, that first noted tinnitus.  
The effective date provisions of 38 C.F.R. § 3.400 are 
predicated on the later of two events - the date of receipt 
of a claim or the date entitlement arose.  In this case, 
although the medical evidence first showed tinnitus on 
October 7, 1996, it is likely that the appellant suffered 
from tinnitus on or prior to his date of claim.  As such, the 
Board finds that the evidence supports an effective date of 
June 14, 1996, the date of claim, for the service-connected 
tinnitus.  


ORDER

The application to reopen claim of entitlement to service 
connection for a bilateral knee disorder is granted.  

Service connection for residuals of cephalomeningitis is 
denied.  

Service connection for Meniere's syndrome, labyrinthitis, 
otitis media, and otitis externa is denied.  

Service connection for a disability manifested by baldness is 
denied.  

An effective date earlier than June 14, 1996 for the grant of 
service connection for bilateral hearing loss is denied.  

An effective date of June 14, 1996, is established for the 
grant of service connection for tinnitus loss.  


REMAND

With respect to the reopened claim of entitlement to service 
connection for a bilateral knee disorder, the record does not 
adequately address the nature of the current disorder.  
Moreover, there is no medical evidence as to the likely 
etiology of the disorder.  The reopened claim will be 
remanded for a VA examination to assess the nature and likely 
etiology of the bilateral knee disorder.  

With respect to the claims of service connection for 
allergies and chemical sensitivity, sleep apnea, chronic 
fatigue syndrome, sinusitis, allergic rhinitis, asthma, weak 
lungs, and pneumonia, the evidence of record since service 
shows either current diagnoses of these disorders or symptoms 
that might be consistent with such diagnoses.  VA has not 
afforded the appellant examinations to affirmative identify 
which of these claimed disabilities the appellant has or to 
assess the etiology of any such disorder.  These claims will 
be remanded for VA examinations to address these questions.  

With respect to the claims of entitlement to increased 
evaluations for hypertension, postoperative residuals of a 
benign fibroma or the right index finger, and residuals of a 
fracture of the right fifth metatarsal, the appellant has not 
been afforded VA examinations since at least 1996.  The case 
is REMANDED for the following development:

1.  Schedule the appellant for VA 
examinations to assess the nature and 
likely etiology of his bilateral knee 
disorder.  Make available to the 
examiners the claims folder and a copy of 
this Remand for review before the 
examination.  Ask the examiner to discuss 
the specific diagnosis assignable to the 
disability and to render an opinion - 
based on review of the claims file and 
examination of the appellant - as to 
whether it at least as likely as not that 
the current bilateral knee disorder is 
related to a disease or injury noted in 
service.  Ask the examiner to report the 
examination results and the medical 
rationale for the opinion expressed in a 
report to be associated with the claims 
file.  

2.  Schedule the appellant for VA 
examinations to assess the nature and 
likely etiology of his claimed allergies 
and chemical sensitivity, sleep apnea, 
chronic fatigue syndrome, sinusitis, 
allergic rhinitis, asthma, weak lungs, 
and pneumonia.  Make available to the 
examiners the claims folder and a copy of 
this Remand for review before the 
examination.  Ask the examiner to discuss 
the specific diagnosis assignable to the 
disability and to render an opinion - 
based on review of the claims file and 
examination of the appellant - as to 
whether it at least as likely as not that 
any such disorder is related to a disease 
or injury noted in service.  Ask the 
examiner to report the examination 
results and the medical rationale for the 
opinion expressed in a report to be 
associated with the claims file.  

3.  Schedule the appellant for VA 
examinations to assess the severity of 
his current hypertension, postoperative 
residuals of a benign fibroma of the 
right index finger, and residuals of a 
fracture of the right fifth metatarsal.  
Make available to the examiners the 
claims folder and a copy of this Remand 
for review before the examination.  

a.  Ask the examiner to provide 
accurate measurements of the 
appellant's blood pressure and 
determine whether the appellant 
requires continuous medication for 
control of the disability.  

b.  In assessing the severity of the 
residuals of a benign fibroma or the 
right index finger, ask the examiner 
to provide a report of a x-ray 
evaluation and to identify the range 
of motion and any ankylosis, swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  

c.  Ask the examiner, in assessing the 
severity of the residuals of the right 
fifth metatarsal fracture, to discuss 
the severity (severe, moderately 
severe, or moderate) of the residuals, 
and to identify whether there is 
actual loss of use of the foot.  

Ask the examiner to report the 
examination results and the medical 
rationale for the opinions expressed in a 
report to be associated with the claims 
file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


